

117 HR 2267 IH: Improving State and Local Government Access to Performance Contracting Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2267IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Welch (for himself, Mr. McKinley, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Energy Policy and Conservation Act to provide Federal financial assistance to States to implement expanded energy savings performance contracting programs, and for other purposes.1.Short title This Act may be cited as the Improving State and Local Government Access to Performance Contracting Act.2.State energy savings performance contracting program expansion(a)Program expansion(1)In generalPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended by adding at the end the following:367.State energy savings performance contracting program expansion(a)AssistanceUpon request of the Governor of any State, the Secretary shall provide, subject to the availability of funds, Federal financial assistance to such State to assist such State in the implementation, improvement, or expansion of a State energy savings performance contracting program.(b)Funding(1)SupplementFederal financial assistance provided to a State pursuant to this section shall be used to supplement, not supplant, any Federal, State, or other funds otherwise made available to such State under—(A)this part; or(B)the weatherization assistance program developed and conducted under part A of title IV of the Energy Conservation and Production Act.(2)AvailabilityA State may only receive Federal financial assistance under this section if the Governor of such State submits a request for such financial assistance not later than 1 year after the date of enactment of this section. (3)FinancingTo the extent practicable, a State shall implement a State energy savings performance contracting program primarily utilizing private financing, public financing, or any other sources of funds.(4)AllocationIn providing Federal financial assistance to States under this section, the Secretary shall—(A)to the extent practicable allocate funds made available for such purpose—(i)in accordance with the formula for allocating funds described in section 420.11 of title 10, Code of Federal Regulations, as in effect on January 1, 2021; and(ii)for a fiscal year during such fiscal year; and(B)require any State that is provided financial assistance and that has not expended such funds within 5 years of receipt to return such funds for reallocation, to the extent practicable, in accordance with the formula described in subparagraph (A).(c)DefinitionsIn this section:(1)Energy savings performance contractThe term energy savings performance contract means a contract that provides for the performance of services for the design, acquisition, installation, testing, and, where appropriate, operation, maintenance, and repair, of an energy conservation measure, water conservation measure, resiliency-related measure, utility cost savings measure, or series of measures, at 1 or more locations. (2)State energy savings performance contracting programThe term State energy savings performance contracting program—(A)means a State program to support the design and implementation of energy savings performance contracts, including (to the extent authorized by law) energy savings performance contracts entered into by local governments, public educational institutions, and other public, governmental, and quasi-governmental entities; and(B)may include—(i)the development and provision of model, template, or standardized contracts, guidelines, procedures, manuals, and other related documents;(ii)a State program for pre­qual­i­fi­ca­tion and certification of energy savings performance contractors;(iii)provision of technical and administrative assistance; and(iv)monitoring, tracking, and reporting of energy savings performance contracts, including identifying the number and value of contracts, energy savings, water savings, and financial performance.(3)Water conservation measureThe term water conservation measure means a measure that improves the efficiency of water use, is life-cycle cost-effective, and involves water conservation, water recycling or reuse, more efficient treatment of wastewater or stormwater, improvements in operation or maintenance efficiencies, retrofit activities, or other related activities, not at a Federal hydroelectric facility..(2)Conforming amendments(A)State energy conservation plan inclusionSection 362(d)(5)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)(5)(A)) is amended by inserting (including State energy savings performance contracting programs, as provided in section 367) after performance contracting programs.(B)Table of contents amendmentThe table of contents for the Energy Policy and Conservation Act is amended by adding after the item relating to section 366 the following: Sec. 367. State energy savings performance contracting program expansion..(b)Authorization of appropriationsSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended—(1)by striking For the purpose of carrying out this part and inserting (1) For the purpose of carrying out this part;(2)by striking $125,000,000 for each of fiscal years 2007 through 2012 and inserting $100,000,000 for each of fiscal years 2022 through 2026; and (3)by adding at the end the following:(2)In addition to the authorization of appropriations under paragraph (1), for the purposes of carrying out section 367, there are authorized to be appropriated $50,000,000 for each of fiscal years 2022 through 2026..3.Other assistance(a)Technical assistanceUpon request by a State energy agency, the Secretary shall provide information and technical assistance in the development and implementation of a State energy savings performance contracting program.(b)Project facilitator certification program(1)EstablishmentThe Secretary, in consultation with States and the private sector, shall establish a national project facilitator certification program to expand the availability of individuals, including State and local government employees and independent private sector professionals, who are trained and certified to work on behalf of the State and local government as project facilitators who will—(A)ensure that a project carried out under an energy savings performance contract under a State energy savings performance contracting program achieves the energy cost savings and performance requirements set forth in the contracts developed under such State energy savings performance contracting program; and(B)otherwise assist with the oversight of projects described in subparagraph (A). (2)ContentsIn carrying out the program established pursuant to paragraph (1), the Secretary may—(A)train and certify individuals as project facilitators described in paragraph (1); (B)develop model criteria for the certification and training of individuals to become project facilitators described in paragraph (1); and(C)transition, over a four-year period, the training and certification activities of the Secretary with respect to a State to a non-profit entity managed by the applicable State energy agency, and funded with fees generated through the certification process. (c)DefinitionsIn this section:(1)Energy savings performance contract and State energy savings performance contracting programThe terms energy savings performance contract and State energy savings performance contracting program have the meaning given such terms in section 367(c) of the Energy Policy and Conservation Act (as added by section 2 of this Act)).(2)SecretaryThe term Secretary means the Secretary of Energy.(3)State energy agencyThe term State energy agency has the meaning given such term in section 391(10) of the Energy Policy and Conservation Act (42 U.S.C. 6371(10)).(d)FundingThe Secretary may use amounts made available to carry out the programs and activities of the Office of Strategic Programs within the Office of Energy Efficiency and Renewable Energy of the Department of Energy to carry out this section. 